[Cite as State v. Reed, 2016-Ohio-5494.]


                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT

State of Ohio,                                   :

                 Plaintiff-Appellee,             :
                                                                      No. 15AP-952
v.                                               :                 (C.P.C. No. 14CR-3494)

Charles Reed, III,                               :            (REGULAR CALENDAR)

                 Defendant-Appellant.            :



                                           D E C I S I O N

                                     Rendered on August 23, 2016


                 On brief: Ron O'Brien, Prosecuting Attorney, and Laura R.
                 Swisher, for appellee. Argued: Laura R. Swisher.

                 On brief: Todd W. Barstow, for appellant. Argued:
                 Todd A. Barstow.

                   APPEAL from the Franklin County Court of Common Pleas
BRUNNER, J.

        {¶ 1} Defendant-appellant, Charles Reed, III, appeals a judgment of the Franklin
County Court of Common Pleas sentencing him to serve a total of 15 years following guilty
verdicts in a jury trial on counts of felonious assault, rape, and kidnapping. Although
Reed's convictions are not against the manifest weight of the evidence and are sufficiently
supported by the evidence, the trial court did not make the appropriate findings on
consecutive sentences at the sentencing hearing. Thus, we reverse and remand for a new
sentencing hearing at which the issue of consecutive sentences should be reconsidered.
                                                                                                        2
No. 15AP-952
I. FACTS AND PROCEDURAL POSTURE
        {¶ 2} On July 2, 2014, Reed was indicted (in addition to three other co-
defendants1) for one count of aggravated robbery, six counts of felonious assault, six
counts of rape, and two counts of kidnapping. He pled not guilty on July 7, 2014 and
ultimately exercised his right to a jury trial.
        {¶ 3} The State tried Reed and his three co-defendants in a single proceeding that
began on August 3, 2015. At the outset of the trial, the defense stipulated that DNA was
properly collected and firearms found at the scene were operable. In addition, one of the
two alleged victims in the case, B.P., had not responded to the subpoena, and the State,
therefore, sought and received a warrant for his arrest. Following opening statements, the
State began to call witnesses.
        {¶ 4} The State first called a Columbus police officer. The officer testified that on
June 25, 2014, at 2:24 a.m., he was dispatched to Mount Carmel West Hospital where he
spoke to a female victim, A.B. He testified that A.B. appeared shaken but the officer
admitted he did not know of what she was afraid. Neither A.B. nor the other alleged
victim, B.P., had (to his knowledge) called the police and A.B. did not name anyone who
might have hurt her.
        {¶ 5} The second witness was also a Columbus police officer. He testified that he
picked up A.B. from the hospital for the purpose of identifying a residence on North
Harris Avenue where some events relevant to the case were alleged to have transpired.
The officer testified that the residence in question was 125 North Harris Avenue.
        {¶ 6} The State next called a detective from the crime scene search unit of the
Columbus Division of Police. This witness identified photographs taken at 125 North
Harris Avenue as well as items of physical evidence recovered. Among the photographs
were depictions of a broom with a pole-style handle, a broom handle without a broom end
attached, a blue bucket containing a leather belt and a BB gun, a dog cage in a basement, a
black and silver handgun, three boxes of ammunition, a number of cell phones, a rifle,
and a rifle clip.


1 One of these co-defendants was ultimately not convicted of any offenses, and thus, he is not named.
Discussion in this decision is limited to the three defendants who were convicted of crimes concerning the
incidents in question.
                                                                                            3
No. 15AP-952
       {¶ 7} The State then called A.B. as a witness. A.B. testified that she had been, for
a period of approximately six years, addicted to heroin but, as of the date of her testimony
on August 4, 2015, she had been clean for approximately one year. She explained that she
had been acquainted with Reed's co-defendant, Ivan Minor, for around five years and that
she and her boyfriend, B.P., went weekly to Minor's house on North Harris Avenue to buy
heroin.
       {¶ 8} A.B. related that on June 24, 2014, she and B.P. went to Minor's house on
Harris Avenue. A.B.'s testimony varied on the exact sequence of events, whether she and
B.P. had been there earlier in the day, whether B.P. was intending to apply a tattoo at the
residence or trade tattooing equipment for heroin, and whether someone called to her
from within the house or whether someone called to B.P. However, on at least some
occasions while testifying she said that she thought Reed had called B.P. and her into the
house. A.B. testified that once she was inside the house, someone, she was not sure who,
displayed a weapon and told her to go in the kitchen, empty her pockets, and strip.
Apparently, heroin had gone missing and the people in the house on North Harris Avenue
thought she and B.P. had taken it.
       {¶ 9} Once she and B.P. had complied in disrobing, someone, she was not sure
who, performed cavity searches on her and B.P. in the kitchen. Some time later, she and
B.P. were taken into the basement of the house where Minor and other unidentified
persons also performed anal and vaginal cavity searches on her using gloves from A.B.'s
purse which she had for tattooing purposes. In the basement, a number of unidentified
persons, not believing A.B. and B.P.'s protestations that they had not stolen heroin, began
to beat B.P.
       {¶ 10} The beating began with a bottle but they also used a BB gun, a leather strap,
a knife, as well as feet and hands. A.B. was able to identify the BB gun, bucket, and strap
offered into evidence among the State's trial exhibits. Specifically, A.B. testified that some
people (whom she simply referred to as "they") broke a bottle on B.P.'s head, stomped
him with their feet, hit him with their hands, wetted the leather strap and whipped his
back with it, smashed his toes with the butt of the BB gun, and shot him in the bottom and
the genitals with the BB gun. (Tr. Vol. 2 at 128-30.) They also forced B.P. into a dog cage
and sodomized him anally with a broom handle without a broom attached to it. At times
                                                                                          4
No. 15AP-952
when B.P. passed out, they dumped cold water on him to revive him for further beatings.
Also, while B.P. was in the cage, they were heating up a knife tip and branding him with it.
In addition, A.B. testified that, someone (she did not know who) kicked her in the head a
couple of times when the beating first started.
       {¶ 11} At no time did A.B. identify who did what during the beatings except to say
that Minor and one of his co-defendants, Davonte Clark, stomped B.P. and hit him with
their hands. A.B. estimated that she was kept in the basement for at least six hours before
she was allowed to leave. She did not attempt to leave or check if the door was locked.
However, according to her testimony, Reed and his three co-defendants came downstairs
at points to make sure she and B.P. were down there. She also said someone recorded a
video of her, naked on top of B.P.'s cage, urinating on him.
       {¶ 12} Toward the end of the night, someone gave A.B. some heroin and B.P. some
meth to help with their pain and withdrawal sickness. Eventually, the captors let A.B. and
B.P. go free reasoning that it had begun to rain outside and any heroin that A.B. and B.P.
might have stolen and stashed outside would be ruined. At least Minor, and maybe other
persons, warned A.B. and B.P. not to call the police. When she retrieved her belongings
and got dressed, A.B. was missing three cell phones and $30. However, neither she nor
B.P. called the police. Instead they walked to a friend's house who, when it was apparent
that B.P.'s health was poor, took them to Mount Carmel West Hospital.
       {¶ 13} A.B. was able to identify all four defendants at trial. However, she admitted
on cross-examination that she was in heroin withdrawal during the ordeal and that heroin
has a mind altering effect that can make things seem real that are not. Moreover she
explained that Reed had not assaulted or touched her and, other than calling them into
the house and checking on them in the basement, had no involvement in the activities
that night.
       {¶ 14} The next grouping of witnesses was composed of staff from Mount Carmel
West Hospital; three sexual assault nurses who collected forensic observations and took
photographs of the injuries sustained by A.B. and B.P. and a treating resident physician
who treated B.P. According to the physician's testimony, B.P. presented with numerous
lacerations, a broken rib, a collapsed left lung, a ruptured spleen rating 4 of 5 on the
severity scale, a broken toe, a fractured tailbone, a bruised scrotum, and abrasions around
                                                                                         5
No. 15AP-952
his anus. He was admitted to the intensive care unit and remained there for 5 days. The
forensic nurse manager for Mount Carmel Health System also testified, describing the
photographed injuries to B.P. and authenticating the exhibits showing injuries.
       {¶ 15} Another nurse testified that she performed an exam of A.B. and testified to
bruising and other minor injuries to A.B. visible in photographs. This nurse testified that
A.B. told her that fingers had been used to penetrate her vaginal area and "butt." (Tr.
Vol. 2 at 458.) The nurses also testified that they swabbed areas where foreign DNA
might have been present based on the history recounted by A.B. and B.P. and preserved
the rape kit for the police.
       {¶ 16} The State next called a DNA expert forensic scientist with the Ohio Bureau
of Criminal Investigation. According to the expert, DNA tests were run on the rape kits
collected from A.B. and B.P., as well as numerous articles found at the scene like the
broom handle, BB gun, and pistol. No foreign DNA sufficient for comparison with
conventional DNA testing was found in the rape kits or on any of the articles except the
BB gun. Id. And Minor, Clark, and Reed could be excluded as contributors to the DNA
mixture obtained from the BB gun. The expert testified that Y-STR DNA testing yields a
less exact result. The testing produced two DNA profiles on one end of one broom handle,
a major and a minor profile. The major profile was consistent with B.P. but Minor, Clark,
and Reed were all excluded as contributors to the minor profile.
       {¶ 17} Thereafter, a canine handling officer for the Columbus Division of Police
testified that on June 25, 2014, he was called to 125 North Harris Avenue at 6:24 a.m.
with the SWAT team to help effect an arrest because despite the police having announced
their presence, people were not coming out of the house. He testified that after about 15
or 20 minutes, Reed jumped from the second floor window and began limping toward
him and a SWAT officer.) Because Reed did not immediately get on the ground when
ordered to do so, the SWAT officer hit him with the barrel of his rifle and they arrested
him. Other than Reed, everyone else who was in the house came out in an orderly and
respectful fashion with their hands raised.
       {¶ 18} The final witness called by the State was an expert in cell phone analysis
with the Columbus Division of Police. He testified that a detective on the case presented
him with an Apple iPhone 4 and asked him to obtain the phone's contents. He was able to
                                                                                            6
No. 15AP-952
use software to bypass the phone's security code and download the contents. Both the
Apple ID and the Kik2 ID information on the phone were associated with the name
"Charles Reed." (Tr. Vol. 3 at 575-77.) The expert explained, that from his review of the
phone's contents, he was able to determine that on June 24, 2014, at 5:18 p.m., a text was
sent from the iPhone to a recipient named "Destiny" which said, "I am on Harris." (Tr.
Vol. 3 at 578.) Then at 1:05 a.m. on June 25, the iPhone received a message that said,
"[d]id that situation resolve itself at Harris?" (Tr. Vol. 3 at 579-80.) In addition, the
iPhone contained a video showing A.B. naked in front of a dog cage appearing to urinate
on B.P. The expert explained that while he could not say that this particular phone took
the video, he could tell that the video was taken by the same model of phone running the
same edition of the operating system, that the video was taken on June 24, 2014, at
4:46 p.m., and that it was taken at the house on North Harris Avenue.
           {¶ 19} Following the last of its witnesses and the admission of exhibits, the trial
court heard motions by the defendants for acquittal under Crim.R. 29.              The State
admitted that the evidence was insufficient on three counts of the indictment as to all
defendants and the trial court dismissed those counts.
           {¶ 20} After closing arguments, jury instructions, and deliberations, on August 11,
2015, the jury returned verdicts. The jury found Minor, Reed, and Clark to each be guilty
of five counts of felonious assault and two counts of kidnapping. It also found that Minor
and Clark were each guilty of two counts of rape. It acquitted on all remaining counts.
           {¶ 21} On September 10, 2015, the trial court held a sentencing hearing. The trial
court, after a lengthy explanation of the factors and purposes of sentencing, sentenced
Reed to a total of 15 years in prison. Specifically, the trial court determined that the
felonious assault counts should merge and sentenced Reed to 5 years on the merged
count, as well as 5 years on each of the 2 kidnapping counts, each to be served
consecutively to the others.
           {¶ 22} Reed now appeals.
II. ASSIGNMENTS OF ERROR
           {¶ 23} Reed raises two assignments of error for review:


2   Kik is a messaging application. (Tr. at 576-77.)
                                                                                           7
No. 15AP-952
               [I.] THE TRIAL COURT ERRED AND DEPRIVED
               APPELLANT OF DUE PROCESS OF LAW AS GUARANTEED
               BY THE FOURTEENTH AMENDMENT TO THE UNITED
               STATES CONSTITUTION AND ARTICLE ONE SECTION
               TEN OF THE OHIO CONSTITUTION BY FINDING HIM
               GUILTY OF FELONIOUS ASSAULT AND KIDNAPPING AS
               THOSE VERDICTS WERE NOT SUPPORTED BY
               SUFFICIENT EVIDENCE AND WERE ALSO AGAINST THE
               MANIFEST WEIGHT OF THE EVIDENCE.

               [II.] THE TRIAL COURT ERRED TO THE PREJUDICE OF
               APPELLANT BY IMPROPERLY SENTENCING HIM TO
               CONSECUTIVE TERMS OF INCARCERATION IN
               CONTRAVENTION OF OHIO'S SENTENCING STATUTES.

III. DISCUSSION
   A. First Assignment of Error—Whether the Convictions were Sufficiently
      Supported by the Evidence and Whether they were Contrary to the
      Manifest Weight of the Evidence
       {¶ 24} In his first assignment of error, Reed argues that his convictions were not
supported by sufficient evidence and that they were against the manifest weight of the
evidence. The Supreme Court of Ohio has "carefully distinguished the terms 'sufficiency'
and 'weight' * * *, declaring that 'manifest weight' and 'legal sufficiency' are 'both
quantitatively and qualitatively different.' " Eastley v. Volkman, 132 Ohio St. 3d 328,
2012-Ohio-2179, ¶ 10, quoting State v. Thompkins, 78 Ohio St. 3d 380 (1997), paragraph
two of the syllabus.
       {¶ 25} Sufficiency is:
               "[A] term of art meaning that legal standard which is applied
               to determine whether the case may go to the jury or whether
               the evidence is legally sufficient to support the jury verdict as
               a matter of law." * * * In essence, sufficiency is a test of
               adequacy. Whether the evidence is legally sufficient to sustain
               a verdict is a question of law.
Eastley at ¶ 11, quoting Thompkins at 386; Black's Law Dictionary 1433 (6th Ed.1990).
"In reviewing a record for sufficiency, '[t]he relevant inquiry is whether, after viewing the
evidence in a light most favorable to the prosecution, any rational trier of fact could have
found the essential elements of the crime proven beyond a reasonable doubt. ' " State v.
Monroe, 105 Ohio St. 3d 384, 2005-Ohio-2282, ¶ 47, quoting State v. Jenks, 61 Ohio St. 3d
259 (1991), paragraph two of the syllabus.
                                                                                              8
No. 15AP-952
       {¶ 26} By contrast:
               Weight of the evidence concerns "the inclination of the
               greater amount of credible evidence, offered in a trial, to
               support one side of the issue rather than the other. It indicates
               clearly to the jury that the party having the burden of proof
               will be entitled to their verdict * * *. Weight is not a question
               of mathematics, but depends on its effect in inducing belief."
(Emphasis sic.) Eastley at ¶ 12, quoting Thompkins at 387; Black's at 1594. For a
manifest weight analysis "the appellate court sits as a 'thirteenth juror' and disagrees with
the jury's resolution of the conflicting testimony." Thompkins at 388, quoting Tibbs v.
Fla., 457 U.S. 31, 42 (1982). " 'The court, reviewing the entire record, weighs the evidence
and all reasonable inferences, considers the credibility of witnesses and determines
whether in resolving conflicts in the evidence, the jury clearly lost its way and created such
a manifest miscarriage of justice that the conviction must be reversed and a new trial
ordered.' " Id. at 387, quoting State v. Martin, 20 Ohio App. 3d 172, 175 (1st Dist.1983).
       {¶ 27} There are also noteworthy differences in how the two concepts are treated
procedurally. While a majority of a reviewing court may find that evidence was
insufficient, "[n]o judgment resulting from a trial by jury shall be reversed on the weight
of the evidence except by the concurrence of all three judges hearing the cause." Ohio
Constitution, Article IV, Section 3(B)(3); Thompkins at 380, paragraphs three and four of
the syllabus. In addition, the consequences of appellate findings on manifest weight as
opposed to sufficiency are different. "[T]he Double Jeopardy Clause does not preclude
retrial of a defendant if the reversal was grounded upon a finding that the conviction was
against the weight of the evidence. However, retrial is barred if the reversal was based
upon a finding that the evidence was legally insufficient to support the conviction." Id. at
387, citing Tibbs at 47.
       1. Felonious Assault
       {¶ 28} In Ohio, the offense of felonious assault includes the following prohibition:
               No person shall knowingly do * * * the following:

               (1) Cause serious physical harm to another * * *.
R.C. 2903.11(A)(1). "Serious physical harm" is separately defined in relevant part as:
               (b) Any physical harm that carries a substantial risk of death;
                                                                                            9
No. 15AP-952
               (c) Any physical harm that involves some permanent
               incapacity, whether partial or total, or that involves some
               temporary, substantial incapacity;

               ***

               (e) Any physical harm that involves acute pain of such
               duration as to result in substantial suffering or that involves
               any degree of prolonged or intractable pain.
R.C. 2901.01(A)(5)(b), (c), and (e). Moreover, although no evidence was introduced at
trial that Reed ever physically touched A.B. or B.P., a person who is complicit in an
offense "shall be prosecuted and punished as if he were a principal offender," and a
person is complicit in the sense potentially relevant here when, "acting with the kind of
culpability required for the commission of an offense" the person "[a]id[s] or abet[s]
another in committing the offense." R.C. 2923.03(A)(2) and (F).
       {¶ 29} A.B. testified that Minor and Clark stomped B.P. with their feet and hit him
with their hands. The physician from Mount Carmel West Hospital who treated B.P.
testified that B.P. presented with, among other injuries, a broken rib, a collapsed left lung,
and a ruptured spleen rating 4 of 5 on the severity scale. The physician testified that due
to his condition, B.P. was admitted to the intensive care unit where he remained
throughout his 5-day hospitalization. This testimony, when considered in the " 'light most
favorable to the prosecution' " was sufficient to support the conclusion that some persons
feloniously assaulted B.P. but not that Reed did. Monroe at ¶ 47, quoting Jenks at
paragraph two of the syllabus.
       {¶ 30} The question then, is whether the evidence was sufficient to conclude that
Reed was complicitous to the felonious assault. It is settled law that " 'the mere presence
of an accused at the scene of a crime is not sufficient to prove, in and of itself, that the
accused was an aider and abettor.' " State v. Johnson, 93 Ohio St. 3d 240, 243 (2001),
quoting State v. Widner, 69 Ohio St. 2d 267, 269 (1982). However, " 'participation in
criminal intent may be inferred from presence, companionship and conduct before and
after the offense is committed. ' " Johnson at 245, quoting State v. Pruett, 28 Ohio App. 2d
29, 34 (4th Dist.1971). Thus, the appropriate consideration is whether there were facts
sufficient to show that Reed shared the criminal intent of those persons who assaulted
B.P.
                                                                                             10
No. 15AP-952
       {¶ 31} A.B. testified that Reed was not involved in the assault of B.P. Although she
equivocated on the issue, she said Reed checked on her and B.P. while they were in the
basement. In addition, though her testimony varied on this point also, A.B. testified that
Reed may have been the person who called B.P. and her into the house. Moreover, an
expert in cell phone analysis with the Columbus Division of Police testified that the Apple
iPhone 4 recovered from the scene contained Apple ID and Kik ID information indicating
the accounts on that phone were associated with "Charles Reed." (Tr. Vol. 3 at 568-70,
575-77.) According to the expert, on June 24, 2014, at 5:18 p.m., a text was sent from the
iPhone to a recipient named "Destiny" which said, "I am on Harris." (Tr. Vol. 3 at 578.)
Then at 1:05 a.m. on June 25, the iPhone received a message that said, "[d]id that
situation resolve itself at Harris?" (Tr. Vol. 3 at 579.) The iPhone contained a video
showing A.B. naked in front of a dog cage appearing to urinate on B.P. The expert
explained that while he could not say that this particular phone took the video, he could
discern that the video was taken by the same model of phone running the same edition of
the operating system, that the video was taken on June 24, 2014 at 4:46 p.m., and that it
was taken at the house on North Harris Avenue. Finally, the officer who arrested Reed
testified that he attempted to flee the house on North Harris Avenue when the police
arrived.
       {¶ 32} " '[V]iewing the evidence in a light most favorable to the prosecution,' " we
find that a " 'rational trier of fact could have found' " that Reed participated in the criminal
intent of those persons who perpetrated the felonious assault. Monroe at ¶ 47, quoting
Jenks at paragraph two of the syllabus. Though the expert could not definitively say that
the iPhone 4 in question belonged to Reed or that it had been used to take the video of
A.B. and B.P., a reasonable jury could have inferred both those facts from the expert's
testimony. We find the evidence was sufficient for the jury to find that Reed was a
complicitor in causing serious physical harm to B.P., being present in the basement
during the assaults, and apparently involved enough to record a video of the crime scene
during the time of the events in question. In addition, although A.B. equivocated on this
point, A.B.'s testimony was sufficient for the jury to conclude that Reed was instrumental
in inviting A.B. and B.P. back to the house where the assaults occurred and, thereafter,
participated in keeping them in the house during the time period of the assaults. Finally,
                                                                                         11
No. 15AP-952
Reed's flight from the house (though also potentially understandable as a desire to not be
arrested at a drug house) could be consciousness of guilt about the treatment of A.B. and
B.P. Taken as a whole, the evidence was sufficient to allow a reasonable factfinder to
conclude beyond a reasonable doubt that Reed was complicit in the felonious assault of
B.P.
       {¶ 33} When considering manifest weight of the evidence, there was no suggestion
by the evidence that B.P.'s injuries were feigned or that the physician who testified was
not credible or incorrect in his testimony.    When considering whether the evidence
introduced at trial was weighty enough to support the conviction, the issue resolves to a
question of whether A.B. was credible in reporting how B.P. sustained the injuries, at
whose hands, and the extent of Reed's participation and complicity in the assault on B.P.
       {¶ 34} A.B.'s testimony that B.P. was stomped was convincingly corroborated by
the fact that B.P. had a collapsed lung, broken rib, and ruptured spleen when he arrived at
the hospital. Moreover, Reed's involvement in A.B.'s and B.P.'s presence at the house at
125 North Harris Avenue during the evening was corroborated by the cell phone video
recovered from Reed's phone depicting A.B. and B.P. in a state of naked misery at 125
North Harris Avenue on June 24, 2014 at 4:46 p.m.
       {¶ 35} A.B. was, at the time of the incident, a heroin addict who was experiencing
symptoms of withdrawal. Her testimony was inconsistent throughout trial about who did
what and how many assailants there were. Rather than make allegations about any
specific defendant, she repeatedly used vague pronouns such as "they" or "them." (Tr. Vol.
2 at 128-30.) She also, at one point, appeared to testify that many of the people who
harmed her were not defendants at trial. A.B. admitted to being a thief and "boosting"
(stealing barter items to obtain heroin) repeatedly for ten years. (Tr. Vol. 2 at 208.) She
admitted to having lied to the police when she spoke to them at the hospital. She also
admitted she did not remember what she said at the hospital or whether she had initially
claimed to have been raped by four or five men. Reed was excluded as a contributor to all
the useable DNA samples collected from bodies of B.P. and A.B. as well as the various
implements allegedly used on B.P. Finally, A.B. equivocated about the extent of Reed's
participation in the entire evening:
               Q. Do you know who came down to check on you?
                                                                               12
No. 15AP-952
               A. There was several different people.

               Q. Okay. Who?

               A. [Minor] had [Clark], [an acquitted co-defendant], and
               [Reed].

               Q. They all what?

               A. They all checked on us at one point.

               ***

               Q. And what involvement did [Reed] have that night?

               A. Not a whole lot. He checked on us in the basement, nothing
               else, really.

               Q. Did he ever make sure that you didn't leave?

               A. I am not sure.

               ***

               Q. What was [Reed's] involvement?

               A.     Not a whole lot of anything. Calling us back to the
               house, really.

               Q. Did he come in and out of the basement?

               A. I am not real sure.

               Q. Did you see him throughout the night?

               A. No.

               ***

               Q. I think when you first testified, you said you think that
               [Reed] may have been the person who called you back in?

               A. Yes.

               Q. Do you recall that there were other people outside at the
               same time when [Reed] was out there?

               A. There might have been a couple people. I remember him
               saying, hey, you know, asking [B.P.] to come back.
                                                                                         13
No. 15AP-952
               Q. Do you remember being interviewed by the police? I guess
               maybe you don't recall being interviewed by the police?

               A. I don't recall a lot of it, no.

               Q. If you told the police that [Reed] was out there along with
               [Clark] and several other people, and that you weren't sure
               who was calling you back?

               A. No, I don't remember hearing that.

               Q. Would you have any reason to lie about that?

               A. No.
(Tr. Vol. 2 at 134-35, 151, 154-55, 202.)
       {¶ 36} After review of the record, we cannot say, based on the evidence in this case,
that "the jury clearly lost its way and created such a manifest miscarriage of justice that
the conviction must be reversed and a new trial ordered." Thompkins at 387.             We
conclude that the conviction for felonious assault as a complicitor is not against the
manifest weight of the evidence.
       2. Kidnapping
       {¶ 37} The Ohio Revised Code defines the offense of kidnapping in relevant part as
follows:
               (A) No person, by force [or] threat, * * * shall * * * restrain the
               liberty of the other person, for any of the following purposes:

               ***

               (2) To facilitate the commission of any felony or flight
               thereafter;

               (3) To terrorize, or to inflict serious physical harm on the
               victim or another;

               ***

               (B) No person, by force [or] threat, * * * shall knowingly do
               any of the following, under circumstances that create a
               substantial risk of serious physical harm to the victim * * * :

               ***

               (2) Restrain another of the other person's liberty.
                                                                                        14
No. 15AP-952
R.C. 2905.01(A)(2), (3), (B)(2).    A person who is complicit in an offense "shall be
prosecuted and punished as if he were a principal offender," and a person may be found to
be complicit when, "acting with the kind of culpability required for the commission of an
offense," the person "[a]id[s] or abet[s] another in committing the offense." R.C.
2923.03(A)(2) and (F).
      {¶ 38} A.B. testified that after she and B.P. were forced at gunpoint to strip naked
and sent into the basement, that they were not permitted to leave for six hours. Although
A.B. testified that she did not check to see if the basement door was locked, a number of
persons, including Reed, came down to the basement from time to time to make sure they
were still there. In addition, B.P. was caused serious physical harm while he was being
held in the basement.      This evidence was sufficient to sustain the convictions for
kidnapping as set forth above.
      {¶ 39} Despite the general vagueness of A.B.'s testimony in general and the other
issues affecting her credibility, the video shot of A.B. and B.P. in the basement of 125
North Harris Avenue is strong corroborating evidence that A.B. and B.P. were being
forcibly kept for some period of time in the basement of that premises. Under the
circumstances and after review of the record, we cannot say that "the jury clearly lost its
way and created such a manifest miscarriage of justice that the conviction must be
reversed and a new trial ordered." Thompkins at 387. We thus determine that the
convictions for kidnapping are not against the manifest weight of the evidence.
      {¶ 40} Reed's first assignment of error is overruled.
   B. Second Assignment of Error—Whether the Trial Court Properly
      Complied with R.C. 2929.14(C)(4) in Sentencing Reed to Consecutive
      Sentences
      {¶ 41} Ohio Revised Code 2929.14(C)(4) specifies a number of findings a trial
court must make when it sentences an offender to serve consecutive terms of
imprisonment:
               If multiple prison terms are imposed on an offender for
               convictions of multiple offenses, the court may require the
               offender to serve the prison terms consecutively if the court
               finds that the consecutive service is necessary to protect the
               public from future crime or to punish the offender and that
               consecutive sentences are not disproportionate to the
               seriousness of the offender's conduct and to the danger the
                                                                                          15
No. 15AP-952
               offender poses to the public, and if the court also finds any of
               the following:

               (a) The offender committed one or more of the multiple
               offenses while the offender was awaiting trial or sentencing,
               was under a sanction imposed pursuant to section 2929.16,
               2929.17, or 2929.18 of the Revised Code, or was under post-
               release control for a prior offense.

               (b) At least two of the multiple offenses were committed as
               part of one or more courses of conduct, and the harm caused
               by two or more of the multiple offenses so committed was so
               great or unusual that no single prison term for any of the
               offenses committed as part of any of the courses of conduct
               adequately reflects the seriousness of the offender's conduct.

               (c) The offender's history of criminal conduct demonstrates
               that consecutive sentences are necessary to protect the public
               from future crime by the offender.
The Supreme Court has more than once held that:
               [I]f a trial judge exercises his or her discretion to impose
               consecutive sentences, he or she must make the consecutive-
               sentence findings set out in R.C. 2929.14(C)(4), and those
               findings must be made at the sentencing hearing and
               incorporated into the sentencing entry.
State v. Sergent, __ Ohio St.3d __, 2016-Ohio-2696, ¶ 17, citing State v. Bonnell, 140
Ohio St. 3d 209, 2014-Ohio-3177, ¶ 23.
      {¶ 42} In this case, the trial court orally explained in the sentencing hearing that it
was considering and making the findings required by R.C. 2929.14(C)(4) as follows:
               Pursuant to Revised Code Section 2929.14 subsection C4, the
               court imposed consecutive sentences in order to ensure the
               safety of the community, because these convictions reflect the
               continuing course of conduct and because the court believes
               that no single sentence would adequately cover the offenses
               for which Mr. Reed has been convicted. So the court is
               imposing consecutive sentences in this matter.
(Tr. Vol. 7 at 921-22.)    This statement omits the required finding "that consecutive
sentences are not disproportionate to the seriousness of the offender's conduct and to the
danger the offender poses to the public." R.C. 2929.14(C)(4).
      {¶ 43} In its judgment entry, the trial court attempted to correct the omission by
including the following statement:
                                                                                  16
No. 15AP-952
               The Court made findings on the record, pursuant to R.C.
               2929.14(C)(4), to support consecutive sentences. Considering
               the facts of this case, the purposes and principals of
               sentencing, and the requirements set forth in R.C.
               2929.14(C)(4), the Court finds that a consecutive sentence is
               both necessary and appropriate. The Court further finds that
               (a) a consecutive sentence is necessary to punish Defendant,
               given the seriousness of the offenses committed; (b) a
               consecutive sentence is not disproportionate to the
               seriousness of Defendant's conduct; (c) at least two of the
               multiple offenses were committed as part of one or more
               courses of conduct, and the harm caused by two or more of
               the multiple offenses committed was so great or unusual that
               no single prison term for any of the offenses committed as
               part of any of the courses of conduct adequately reflects the
               seriousness of the offender's conduct; and (d) The offender's
               history of criminal conduct demonstrates that consecutive
               sentences are necessary to protect the public from future
               crime by the offender.
(Sept. 17, 2015 Jgmt. Entry at 2.)
       {¶ 44} However, the Supreme Court has explained:
               A trial court's inadvertent failure to incorporate the statutory
               findings in the sentencing entry after properly making those
               findings at the sentencing hearing does not render the
               sentence contrary to law; rather, such a clerical mistake may
               be corrected by the court through a nunc pro tunc entry to
               reflect what actually occurred in open court. See State v.
               Qualls, 131 Ohio St. 3d 499, 2012-Ohio-1111, 967 N.E.2d 718, ¶
               15 (where notification of postrelease control was accurately
               given at the sentencing hearing, an inadvertent failure to
               incorporate that notice into the sentence may be corrected by
               a nunc pro tunc entry without a new sentencing hearing). But
               a nunc pro tunc entry cannot cure the failure to make the
               required findings at the time of imposing sentence. See State
               v. Miller, 127 Ohio St. 3d 407, 2010-Ohio-5705, 940 N.E.2d
924, ¶ 16 ("a nunc pro tunc order cannot cure the failure of a
               judge to impose restitution in the first instance at
               sentencing").
(Emphasis added.) Bonnell at ¶ 30. Moreover:
               This court has consistently held that "when the record
               demonstrates that the trial court failed to make the findings
               required by R.C. 2929.14(C)(4) before imposing consecutive
               sentences on multiple offenses, 'appellant's sentence is
               contrary to law and constitutes plain error.' " State v. Ayers,
               10th Dist. No. 13AP-371, 2014-Ohio-276, ¶ 15, quoting State v.
                                                                                         17
No. 15AP-952
               Wilson, 10th Dist. No. 12AP-551, 2013-Ohio-1520, ¶ 18. See
               also State v. Jones, 10th Dist. No. 14AP-80, 2014-Ohio-3740,
               ¶ 18, citing State v. Boynton, 10th Dist. No. 12AP-975, 2013-
               Ohio-3794 (because the trial court failed to make the R.C.
               2929.14(C)(4) findings on the record, appellant's sentence is
               contrary to law and constitutes plain error).
State v. J.H.S., 10th Dist. No. 14AP-399, 2015-Ohio-254, ¶ 17.
       {¶ 45} Therefore, despite the trial court's attempt to correct its mistake at
sentencing by a fuller exposition in its judgment entry, remand is necessary for the trial
court " 'to consider whether consecutive sentences are appropriate, pursuant to R.C.
2929.14(C)(4), and, if so, to make the proper findings on the record at the sentencing
hearing and incorporate those findings into its sentencing entry.' " J.H.S. at ¶ 18, quoting
State v. Jones, 10th Dist. No. 14AP-80, 2014-Ohio-3740, ¶ 18, citing Bonnell.
       {¶ 46} Reed's second assignment of error is sustained.
IV. CONCLUSION
       {¶ 47} Because Reed's convictions are supported by sufficient evidence and not
contrary to the manifest weight of the evidence, we overrule his first assignment of error.
However, because the trial court did not make all the required findings at the time of
sentencing, Reed's second assignment of error is sustained. We remand this matter to the
Franklin County Court of Common Pleas for a new sentencing hearing at which the trial
court, in considering whether consecutive sentences are appropriate, must make all the
required findings on the record.
                                                                Judgment affirmed in part,
                                   reversed in part, and cause remanded with instructions.

                        DORRIAN, P.J., and SADLER, J., concur.